Case: 5:17-cr-00250-SO Doc #: 46 Filed: 05/04/21 1 of 2. PageID #: 206




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION




UNITED STATES OF AMERICA,                   )       Case No.: 5:17 CR 250
                                            )
       Plaintiff                            )       JUDGE SOLOMON OLIVER, JR.
                                            )
       v.                                   )
                                            )
CHARLES NICHOLS,                            )
                                            )
       Defendant                            )       ORDER



       On April 7, 2021, the above-captioned case was referred to Magistrate Judge Thomas M.

Parker to conduct the appropriate proceedings, except for sentencing, and to prepare a Report and

Recommendation regarding the violation report submitted to the court.

       On that same date, the Defendant, represented by Attorney James Ingalls, appeared before

Magistrate Judge Parker for a violation hearing. The Defendant admitted to the violation

contained in the report dated October 26, 2020. Magistrate Judge Parker issued a Report and

Recommendation to this court finding that the Defendant has violated the terms and conditions

of her Supervised Release. Defendant waived both a preliminary and detention hearing, and

defendant was ordered detained pending sentencing before Judge Oliver.

       The court held a sentencing hearing on April 21, 2021, has reviewed the Magistrate’s

Report and Recommendation and finds that it is well-supported. The Defendant has admitted to
Case: 5:17-cr-00250-SO Doc #: 46 Filed: 05/04/21 2 of 2. PageID #: 207




the violations as charged in the October 26, 2020 violation report. As a result, the court finds

that the Defendant has violated the terms of his Supervised Release.

       The court has considered the factors for sentencing listed in 18 U.S.C. § 3553(a) on the

open record and hereby adopts the Magistrate’s Report and Recommendation (ECF No. 44.)

Based on this court’s review of all relevant factors, the court hereby orders that the Defendant’s

supervised release be revoked and defendant sentenced to 4 months custody of the Bureau of

Prisons. Upon release, Defendant shall serve a 1 year term of Supervised Release, with the same

terms and conditions as previously imposed, except that the condition of community service is

rescinded. Defendant was advised of his right to appeal.

       IT IS SO ORDERED.

                                              /s/SOLOMON OLIVER, JR.
                                              UNITED STATES DISTRICT JUDGE
May 4, 2021
